ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-251, concluding that PHILIP J. BATTAGLIA of CLIFTON, who was admitted to the bar of this State in 1981, and who thereafter was suspended from the practice of law by Order of this Court filed June 19, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of three months, retroactive to the date of respondent’s temporary suspension from practice, for violating RPC 1.15(b) (failure to promptly pay funds to a third party), RPC 5.5(a) (practicing law while ineligible), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that PHILIP J. BATTAGLIA is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to June 19, 2002; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate that he is fit to practice law, as attested to by a *420mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.